Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.  The Applicant is thanked for being willing to amend their claims to include more structural recitations related to their device.  It remains unclear however what these are per for below objection to the drawings and 112 (b).  
It appears that the Applicant’s patentability arguments regarding (40), absent a structurally recited piece that is capable of being tilted, etc. continue to assert that their device can be used in a way that the prior art’s device cannot.  This remains unconvincing despite Applicant’s arguments that because of the particular nature of the Sharma invention, it could not be used in the way being claimed, i.e. it is not capable of being tilted.  As is shown in Sharma et al.’s figure 10, the medium chamber is capable of being below and above the vent lines (144)(148) and the ability of it to be tilted is shown with the arrow of Figure 10.
In response to applicant's argument that the interpretation of Sharma is inconsistent with the clear teaching of Sharma et al., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant should positively recite the structure of their medium chamber so that the prior art is no longer applicable.
Applicant should note that if they amend their claims to make definite claim 1 and positively recite the structure necessary to carry out a bacteria challenge, references such as Terentiev (2007/0220956) and McDaniel et al. (US 5205157) exist that seem to make such an invention obvious.
In general the Applicant is encouraged to positively recite more structure in their claims. 
Also, it again should be noted that references such as DeRoos et al. US 7555934 and Piombini et al. US 20090320564 appear to also be applicable to amendments should be made with their teachings in mind as well.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the orienting device (40) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The drawings show an arc 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites “an orienting device (40) having a pivot axis engaged with the sample holder (20) and passing through a plane of the sample holder (20)”.  As was stated in the objection to the drawings above, it is not clear “what” exactly the orienting device (40) is.  Is it an imaginary plane or axis through the device that is capable of being tipped around to allow access to the device?  Is there a structural element that is actually engaged with the holder (20)?  If it is structural what is its size/shape composition and how is it connected to the structure?  Applicant should positively recite the actual structure of (40), unless it is just a hypothetical “axis” in which case that should be clarified too.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8 and 17 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sharma et al. (2014/0060159).

A medium chamber (defined by walls (156)[0142] enclosing an internal space (130) comprising a liquid culture medium (i.e., any liquid is interpreted as being capable of being a liquid culture medium if inoculated with a bacterial source), the medium chamber comprising walls (156) confining the liquid culture medium in the internal space (130), a medium inlet (160) extending into the medium chamber and capable of introducing the liquid culture medium into the internal space ((160) is interpreted as being capable of allowing various liquids come through it to be ultimately introduced to the sample) and a sample holder (182, 184) in which the sample (190) is arranged as part of the walls of the medium chamber (defined by (156)) that confine the culture medium in the internal space (130) allowing the confined culture medium (i.e. that which passes through the dentin, (190)) to be capable of being challenged by bacteria through the sample (190))(i.e., bacteria present in the sample (190) is interpreted as being capable of inoculating the water being passed through the dentin, in addition to the possibility that those compounds listed in Table A are capable of including bacteria that could ultimately end up in internal space (130)), wherein the medium chamber has a vent line (142 or 146) that is arranged on a side of the medium chamber (Figure 7) facing away from the sample holder and extending out from the medium chamber and capable of venting the internal space (Figure 7).
With regard to the new limitations stemming from former claims 2 and 3, and new claim 17 its recited intended use limitations, the device of Sharma et al. is interpreted as being capable of fulfilling these intended uses.  Further, Sharma et al. teach a container that is capable of being turned upside down to achieve the interpreted limitations of the claim.
With regard to claim 4, and its intended use limitations, Sharma et al. teach multiple vent lines and can be interpreted as being used in the presently claimed manner.

With regard to claim 8, Sharma et al. teach that the medium chamber and sample holder are detachable (Figures 7 and 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (2014/0060159) in view of Gates (US 4791805).
The teachings of Sharma et al. can be seen above.
However, Sharma et al. do not teach a vented suspension chamber, the particular pressure requirements, and that the vent lines are closeable.
With regard to claim 6, Gates et al. teach (312) is capable of being gas exchange arranged on its side (i.e., interpreted as vent line herein). 
With regard to claim 9, Gates et al. teach their sealed media storage container and sealed secondary container were evaluated for air and fluid tight seals and were found to remain air-tight at 14.5 psi of pressure for extended periods of time (Col. 8) which is interpreted as meeting the presently claimed limitation.
With regard to claim 11, Gates et al. teach that their inlet/outlet lines are capable of closing (via valving mechansism (Col. 6) “closed and sealed”.
It would have been obvious to include the design elements taught in the prior art of Gates within the device of Sharma et al. as  MPEP 2144.04(Vl)(C) cites: 

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

It is well settled the rearrangement of parts that do not affect the operation of the device are an "obvious matter of design choice" and within the skill of the art.  It would have been therefore 
The use of the seals taught by Gates allows the device to withstand increased pressure and therefore affords more stability, and lastly a teaching of closing vents again allows the user to operate the device in a more efficient manner. Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (2014/0060159) in view of Gates (US 4791805) in further view of Messier et al. (US 5681740).
Neither Sharma et al. or Gates et al. teach a transparent region in their medium chamber.
With regard to claim 7, Messier et al. teach that (10) and (100) are optically clear (Col. 10 lines
45-53).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the optically clear walls of Messier within the device of Sharma et al. and Gates et al. in an attempt to see any movement/breakage that could be occurring visually within the Sharma, Gates device/leak tester.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 4791805) in view Sharma et al. (2014/0060159) and in further view of Robert (2016/0263263).

Robert teaches the use of an electrode capable of ion generation (80)[0129] as a means to  decrease contamination as dust particles are attracted to the emitter or ion electrode (80).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the ion electrode (80) of Robert within the device of Sharma and Gates et al. in an attempt to maintain cleanliness as encouraged by Robert.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        7/22/2021